          Case 6:20-bk-10759-WJ Rod
                                  Doc  54 Filed
                                    Danielson,      03/31/21
                                                Chapter          Entered
                                                        13 Standing Trustee03/31/21 20:21:33                                Desc
                                                Page  1 of 1
                                3787 University Avenue, Riverside, CA 92501
                                                          Tel. (951) 826-8000

                                 STATUS REPORT - CASE #6:20-bk-10759-WJ AS OF 3/31/2021


                                                                                                                         TOTAL RECEIPTS PER
                                                                                                LAST 12 RECEIPTS        MONTH - LAST 12 MONTHS

                                                                                                03/29/21   $3,430.00    03/2021     $6,860.00
                                                                                                03/01/21   $3,430.00    02/2021     $3,430.00
                                                                                                02/08/21   $3,430.00    01/2021     $3,430.00
                                                                                                                        12/2020     $3,430.00
                                                                                                01/12/21   $3,430.00
                                                                                                                        11/2020         $0.00
        TOMASO GIANNELLI                                                                        12/08/20   $3,430.00
                                                                                                                        10/2020         $0.00
        MELANIE GIANNELLI                                                                       09/15/20   $3,430.00    09/2020     $3,430.00
        13170 LONG MEADOW ST                                                                    08/17/20   $3,430.00    08/2020     $3,430.00
        HESPERIA, CA 92344                                                                      07/20/20   $3,430.00    07/2020     $6,860.00
                                                                                                07/06/20   $3,430.00    06/2020         $0.00
                                                                                                05/27/20   $3,430.00    05/2020     $3,430.00
                                                                                                04/30/20   $3,430.00    04/2020    $11,790.00
                                                                                                04/13/20   $3,430.00
 CURRENT CASE DISPOSITION: ACTIVE


 FILING DATE:              01/30/2020         MONTHLY PLAN PMT AMT:                $3,430.00   FEES PAID TO ATTY:                       $0.00
 1ST MEETING DATE:         03/04/2020         GROSS RECEIPTS:                     $51,520.00   FEES PAID TO TRUSTEE:                $4,103.22
 CONFIRMATION DATE:        03/25/2020         REFUNDS FR CREDITORS:                    $0.00   REFUNDS TO DEBTORS:                      $0.00
 TERM OF PLAN:             60 MONTHS          NET PAID CREDITORS:                 $44,283.82   BALANCE ON HAND:                     $3,132.96
 PERCENT TO UNSEC.:        100.00%
                                                                        SCHEDULED       CLAIMED      PRINCIPAL         INTEREST      PRINCIPAL
CLM#   CREDITOR NAME                  CREDITOR CLASS          INT%         AMOUNT       AMOUNT            PAID              PAID     BAL OWED
ATTY   OAKTREE LAW                    ATTORNEY FEE             N/A            $0.00        $0.00          $0.00            $0.00          $0.00
0001   AMERICAN HONDA FINANCE CORPORATION
                                      SECURED                  0.00      $30,836.00   $30,010.28          $0.00            $0.00          $0.00
0002   QUICKEN LOANS INC              MORTGAGE ARREARS         0.00     $220,295.00      $143.56        $143.56            $0.00          $0.00
0003   TD AUTO FINANCE LLC            SECURED                  0.00      $16,988.00   $16,778.98          $0.00            $0.00          $0.00
0004   OAKTREE LAW *                  ATTORNEY FEE - WJ        0.00           $0.00    $1,500.00      $1,500.00            $0.00          $0.00
0005   BANK OF AMERICA NA             UNSECURED                0.00      $19,976.00   $20,074.58      $4,752.29            $0.00     $15,322.29
0006   JPMORGAN CHASE BANK NA         UNSECURED                0.00       $8,123.00    $8,198.89      $1,940.93            $0.00      $6,257.96
0007   JPMORGAN CHASE BANK NA         UNSECURED                0.00       $7,416.00    $7,444.86      $1,762.44            $0.00      $5,682.42
0008   JPMORGAN CHASE BANK NA         UNSECURED                0.00       $6,816.00    $7,011.69      $1,659.88            $0.00      $5,351.81
0009   JPMORGAN CHASE BANK NA         UNSECURED                0.00       $4,542.00    $4,571.89      $1,082.31            $0.00      $3,489.58
0010   LVNV FUNDING LLC               UNSECURED                0.00      $23,490.00   $23,175.51      $5,486.38            $0.00     $17,689.13
0011   LVNV FUNDING LLC               UNSECURED                0.00         $266.00      $276.59         $60.68            $0.00        $215.91
0012                                  UNSECURED
       LES SCHWAB TIRE CENTERS OF CENTRAL  CA, INC             0.00       $1,382.00    $1,302.24        $308.28            $0.00        $993.96
0013   LVNV FUNDING LLC               UNSECURED                0.00      $20,990.00   $21,047.39      $4,982.59            $0.00     $16,064.80
0014   GREENSKY, LLC                  UNSECURED                0.00       $6,591.00    $6,777.08      $1,604.35            $0.00      $5,172.73
0015   SYNCHRONY BANK                 UNSECURED                0.00       $8,265.00    $8,300.03      $1,964.88            $0.00      $6,335.15
0016   JEFFERSON CAPITAL SYSTEMS, LLC UNSECURED                0.00       $2,345.00    $2,412.44        $571.11            $0.00      $1,841.33
0017   US BANK                        UNSECURED                0.00       $1,131.00        $0.00          $0.00            $0.00          $0.00
0018   USAA FEDERAL SAVINGS BANK      UNSECURED                0.00      $41,431.00   $42,462.52     $10,052.22            $0.00     $32,410.30
0019   USAA FEDERAL SAVINGS BANK      UNSECURED                0.00      $15,555.00   $15,946.71      $3,775.09            $0.00     $12,171.62
0020   USAA FEDERAL SAVINGS BANK      UNSECURED                0.00      $10,293.00        $0.00          $0.00            $0.00          $0.00
0021   WELLS FARGO BANK NA            UNSECURED                0.00       $5,364.00        $0.00          $0.00            $0.00          $0.00
0022   CITIBANK NA                    UNSECURED                0.00           $0.00    $1,232.82        $291.85            $0.00        $940.97
0023   PORTFOLIO RECOVERY ASSOCIATESUNSECURED
                                       LLC                     0.00           $0.00    $7,414.66      $1,755.28            $0.00      $5,659.38
0024   PORTFOLIO RECOVERY ASSOCIATESUNSECURED
                                       LLC                     0.00           $0.00    $2,491.00        $589.70            $0.00      $1,901.30
                                                                                TOTAL PRINCIPAL BALANCE OWED*:                     $137,500.64
 * THE "TOTAL PRINCIPAL BALANCE OWED" IS NOT THE AMOUNT NECESSARY TO PAY YOUR PLAN IN FULL . IT DOES NOT TAKE INTO ACCOUNT ANY BALANCE ON
 HAND, NOR DOES IT INCLUDE TRUSTEE'S FEES (ESTIMATED AT 11%), ACCRUING INTEREST, ANY CLAIMS THAT THE TRUSTEE IS NOT AWARE OF, OR "BASE
 PLAN" REQUIREMENTS. TO OBTAIN AN ESTIMATED PAYOFF BALANCE, PLEASE SUBMIT A WRITTEN REQUEST TO THE TRUSTEE.




 FG:80 - 03/31/2021 - GZ                                           PAGE 1
